Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The invention is directed towards WLAN sending using HE TB PPDUs (high-efficiency trigger-based physical layer protocol data units), which is a new, widely known 802.11 standard term from internet search + other prior art found. Concisely speaking, each of the independent claims recites the crux of the inventive step which is unfound: uniquely using an HE TB PPDUs for estimating CSI (channel state information).
The closest prior art found, Gupta (US 2020/0177340) describing use of information derived from decoding the trigger frame to demodulate the PPDU; plus separately, CSI may verify that the RSSI is consistent (para. 52), Verma (US 2019/0116513) describing extremely high throughput trigger based PPDU (para. 15), and Nezou (US 2020/0029324) describing trigger-based PPDU for feedback in sounding protocols (para. 40, 201, 221), in combination, fail to render each of the independent claims’ features as a whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Chu (US 3,849,080) describing trigger MPDU for client-selectable transmit power (title), Connolly (US 2020/0037182) describing measurements on device under test using HE TB PPDUs (fig. 1), Merlin (US 2016/0142122), Merlin (US 2016/0261327), Merlin (US 2016/0262050) or Merlin (US 2016/0262051) each describing sounding announcement frame as PPDU(s) comprising NDPA MAC frame(s) for estimating & reporting CSI (para. 62), Choi (US 2013/0094488) describing channel sounding in WLAN using Null Data Packet (NDP) where STA feeds back CSI as estimation result to AP (para. 47), Kim (US 2011/0205968) describing AP transmitting sounding PPDU request frames to measure CSI of each channel directed from each of STA1-3 (para. 55), Seok (US 2019/0215037) describing preamble punctured NDP used for sounding using trigger based PPDUs (para. 44-45), Oteri (US 2019/0090259) describing HE trigger-based PPDU for use of classification & silencing for UL multi-user transmissions (title & para. 81), and Moon (US 2016/0330732) describing UL sounding with use fot trigger-based PPDU (title & table 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469